United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-20423
                        Conference Calendar


ARTHUR E. JOHNSON,

                                    Plaintiff-Appellant,

versus

HARRIS COUNTY, TEXAS; NATHAN GREEN; CITY OF HOUSTON;
CHARLES BACARISSE; ROBERT ECKELS; LEE BROWN, Mayor;
JAMES ANDERSON; TOMMY THOMAS; MANNING,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-154
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Arthur E. Johnson appeals from the denial of a FED.

R. CIV. P. 60 motion to reinstate, following dismissal without

prejudice, his 42 U.S.C. § 1983 complaint.    Johnson provides only

a summary of the facts underlying his claims and fails to address

whether the district court abused its discretion by denying the

Rule 60 motion.   See Edwards v. City of Houston, 78 F.3d 983, 995

(5th Cir. 1996) (en banc).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-20423
                                 -2-

     This court “will not raise and discuss legal issues that

[an appellant has] failed to assert.”      See Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Because Johnson’s appeal lacks arguable merit, it is DISMISSED as

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   Johnson’s motion for the appointment of

counsel is DENIED.